Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 1 of 39

FILED

UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT DENVER, COLORADO

FOR THE DISTRICT OF COLORADO AUG 26 2019

JEFFREY P. COLWELL
CLERK

 

Civil Action No.

 

(To be supplied by the court)

 

 

 

 

Annette Y, Ruffin , Plaintiff
V.
BLDG Management
, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 2 of 39

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Annette Y. Ruffin 1038 Lake Dr. Snellville, GA 30039
(Name and complete mailing address)

720-298-1139 _annetteruffin4O@gmail.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: BLDG Management 205 Detroit St. Denver, Co.80206
(Name and complete mailing address)
“D. STATEMENT OF CLAIMS.” __ 303 996-2333
(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

/
x __ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

X__ Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

xX Other: (please specify) wrrealal Jermuin thor. +retaedin-

D. STATEMENT OF CLAIM(S)
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 3 of 39

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: ‘Additional pages attached] THE Vi | 7 fl D E A

The conduct complained of in this claim involves the following: (check all that apply)
____ failure to hire ____ different terms and conditions of employment
___ failure to promote ____ failure to accommodate disability
_X__terminationofemployment _X__ retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin X_ age

color sex disability

Supporting facts: yh S/ hy OR Sm fA 7 wien 7 /

Vy aL 1 AS nko
Pleas on \ ite Fe frets hav2 én .
# ead Qe aval Ly 105 (Lon, 2 Arent, [desire C# IY
CHOC!

a nol

acer rminkkel mh;

ye Uae ison +t Fas pons False |
Please Sé¢ eM nop 70 So

in court dine a ‘uh Pad pages, .

E. ADMINISTRATIVE PROCEDURES
3
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDG@ Colorado Page 4 of 39
“D. STATEMENT OF CLAIMS.”

9/14/18

Re: EEOC Charge No. 541-2018-02043 Annette Ruffin
v. BLDG Management Co.

 

Response to Position Statement

The Charging Party has complained that the Respondent discriminated against her on the basis of her age. She
complained that a group of younger peers made disparaging age-related comments (of which the Respondent was
aware, and tolerated); that she was subject to disparate treatment in her day to day work environment; that her
authority was undermined when the Respondent promoted one of this group over the ‘Complainant’s objections;
and that she was subjected to retaliation for engaging in protected activity when she was terminated.

Age- related comments

The Respondent has stated that they are unaware of any of the disparaging age-related comments that the
Complainant detailed in her complaint.

The Complainant has provided the name of witness(es) to the disparaging age-related comments made by, orin
the presence of, management in her witness list (below)

Disparate Treatment

The Respondent failed to address ANY of the specific examples of disparate treatment of which the Charging Party
complained. The Respondent instead provided a straw man argument regarding the younger comparator being
treated worse than the Complainant in that the younger comparator managed larger properties. The Complainant
gave specific examples of this discriminatory, hostile work environment, including (but not limited to): being held
to tighter deadlines; being subject to hyper monitoring in comparison to her younger peer; and a property being
removed from the Complainant's portfolio and given to the younger comparator in order to allow the younger
comparator to meet her bonus at the expense of the Complainant. The Respondent has'failed to provide a
legitimate, non-discriminatory reason for treating the Complainant in a disparate fashion, and the Complainant
requests that the EEOC making a reasonable cause finding.

Please note that the Complainant has provided witnesses who will verify that the younger comparator was not
required to turn in reports etc on time, and will provide documentation that the Complainant was pushed to meet
deadlines, and that the younger comparator did not turn Monday strategic items in at all.

Undermined authority

The Complainant charged that the Respondent undermined her authority when allowed the promotion of a
younger subordinate over the Complainant’s objections. The Respondent has provided the EEOC with a handbook
detailing hiring and promotion decisions, and stated that the Complainant should not have had the final decision in
the promotion of one of her subordinates. The handbook the Respondent provided the EEOC was created after the

termination of the Complainant. She has provided the 2015 Handbook which was in effect while she was employed
there, and which documents that she should have been the final decision maker in the decision regarding the
promotion of EC. She has also provide a number of witnesses that will testify that based fon policy at the time of

'

ewe eo
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDG Colorado Page 5 of 39

“D, STATEMENT OF CLAIMS.”

the Complainant’s employment, the Complainant should have been the final decision maker in the promotion of
E.C.

The Respondent further states that the testimony of that same person (E.C.) whose promotion the Complainant
objected to, is the basis for the investigation (which started while the Complainant was on vacation, immediately
following her verbal complaint of discrimination) which resulted in the Complainant’s termination.

Termination
A. Retaliation

The Complainant has argued that the Respondent retaliated against her for complaining of discrimination when
she was terminated. The Respondent argued that she did not complain of discrimination during her
review/meeting with Mr. Everett, and therefore he could not have retaliated against her.

é

The Charging Party’s complaint of discrimination to Mr. Everett was verbal, and made during a one on one
meeting which she did not record. As such, she cannot provide written/recorded documentation to refute the
Respondent's claim that she did not complain of discrimination to Mr. Everett during this meeting- however:

1. The Respondent has failed to address the specific disparate treatment claims of the Complainant at ail,
which lends strength to the Charging Party’s complaint.

2. The temporal proximity of the Complainant’s meeting with Mr. Everett to her termination is highly
suspect and indicative of a retaliatory scenario. While the Respondent states that they briefly discussed
bad debt during the meeting (complaint provides evidence, report Income statement Vs. Actual which
shows only one property showed an increase in bad debt, for only one month)|the Complainant’s review
was positive and she received a raise. The decision to terminate the Complainant clearly came right after
this meeting.

3. The Respondent acknowledges that the decision to terminate the Complainant came right after this
meeting, but states that Complainant was terminated for failing to process skips as skips in a timely
fashion, and for being dishonest about it. The “evidence” the Respondent provides for this is an
investigation conducted by the younger employee whom the Complainant has charged was being given
preferential treatment, and statements supposedly made by the younger employee whose promotion the
Complainant had tried to block (this promotion was endorsed by the younger employee being given
preferential treatment, who also conducted the investigation), along with an unsubstantiated statement
by another unnamed employee. The Complainant reiterates that this “investigation” took place while she
was on vacation, while she would be unaware of the investigation and therefore unable to defend herself.
The Respondent's evidence is unsubstantiated, and unreliable.

4. The Respondent has provided no evidence to show that skips were being held to the end of the month at
the complainant’s properties, nor that the skip process was handled any differently at the Complainant’s
properties than at other properties.

5. The Complainant provides the following evidence to support her argument that she did not hold off
processing skips, nor did she advise subordinates to do so:

6. The Complainant has provided multiple witnesses who will state that she did not hold off on processing
skips until the end of the month, as well as an email stream documenting her telling her subordinates that
they MUST immediately move out tenants who have turned in keys.
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDQ Colorado Page 6 of 39

“D. STATEMENT OF CLAIMS.”

B. Cat’s Paw Theory

The Respondent argues that the Respondent couldn’t have discriminated against the Complainant because the
same manager who hired her also agreed to her termination. Under Cat’s Paw Theory, the Respondent can be
held liable for discrimination even if there is no evidence that the ultimate decision maker acted in a discriminatory
manner, if that decision maker relied on untrue reports from a biased manager. As such, even if the EEOC
determines that there is not enough evidence to support the Complainant’s complaint that her termination was
retaliatory, the Respondent clearly states that it relied on the parties whom the Complainant implicates as
discriminating against her, both for conducting the investigation, and providing the statements which were the
basis for the Complainant's termination. The Respondent has provided no other eviderice to support its claim that
the Complainant held off on processing skips in violation of company policy, nor that she told others to do so. As
the Respondent has provide no legitimate, non-discriminatory reason for terminating the Complainant, the
Complainant asks that the EEOC to make a reasonable cause finding.

Witnesses

> Nancy Martin-(age 61) Community Director- 720-334-0168- will testify that Complainant did not
push skips to the end of the month, and EC being confused and her performance. Also
terminated.

> Estella Flores-Salcido- Contact regarding move-outs and intimidating her and work deficiencies
and age comments from EC

> Juanita Gurule “Garcia”- 720—319-9883 Can testify that Complainant did not push skips to
month’s end. During Leah’s investigation, she provided Leah with a written statement that the
Complainant never asked her to push skips to end of month, but when She was on the southside
she was asked to do this for years. She worked under Ms. Farjardo for years. Wrote email to
Leah regarding move-outs.

> Brittney Ornelas “Garcia”- Community Director at Aspen Park- Will testify that Complainant didn’t
push skips to end of month. Mr. Everett himself at one point asked Brittney and Charging party not to
go below 95.5% before the move outs. Mr. Everett ask them to hold all roof leak move-outs so lender
inspector would not walk these apartments.

> Janeen Harvell- Regional Director-720-323-8133-Contact regarding EC deficiencies noted by
Charging Party in Friday Regional Meetings and and that final hiring decisions are typically left
with the Regional and Community Directors.

a

> Dennis Padilla- Regional Coordinator-720-625-0107 Will testify that she didn’t push skips to
end of month, EC deficiencies, and that final hiring decisions are typically left with the Regional
and Community Directors. i

> David Sarabia, Regional Maintenance Supervisor-720-243-2339- Contact witness rega rding EC
deficiencies not by Charging Party in Friday Regional Meetings.

> Daniela Ruiz-720-331-5002 will testify that Complainant did not push skips to end of month
> Victoria Pena- Janeen Harvell- Regional Director-720-323-8133-Contact regarding EC
deficiencies noted by Charging Party in Friday Regional Meetings and and that final hiring
decisions are typically left with the Regional and Community Directors. ;
and Aspen Park move-outs for Lender inspection. Victoria worked for Ms. Farjardo.
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDQ Colorado Page 7 of 39

“D. STATEMENT OF CLAIMS.”

t

» Crystal Medel- Contact regarding Ms. Fajardo neglect to give her and the team, Score cards,
Reviews and Support. Charging party held to a higher standard |

> Lena Felix-Contact regarding Ms. Fajardo neglect to give her and the team, Score cards, Reviews
and Support. Charging party held to a higher standard

!

The Complainant requests an extension until 9/26/18 to provide missing witness phone numbers and additional
supporting documents. She is travelling and will not have access to them until that time.

|

om ome ern ah anette mn hele nian

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 8 of 39

| A 10

“D. Statement of Claims.”

Particulars:

Undermining the Complainant's authority:
¢ Leah and Desiree expressed their desire to promote on of the Complainant's direct reports, Evelyn Castro, to
Property Manager. The Complainant explained that she did not believe Ms. Castro was ready as she had still
had many deficiencies, including but not limited to in banking, qualifying residents, leadership,
communication, work place gossip, delinquency failures and ability to get along with the team, which needed
to be corrected. This decision should have been the Complainant’s to make as Ms. Castro’s immediate
Supervisor, but Ms. Castro was promoted anyway.

RE: EC Promotion & Other concerns with HR-

Charging party and Nancy Martin talk to EC- on 11/3/17 regarding deficiencies. Email between Charging
Party and Leah 11/17/17 regarding concerns of promotion. Charging party requested BLDG-U training.
Charging Party- Email 12/19/17, Leah wanting sign-off on Self Nomination from Regional for EC
promotion. Charging party verbally spoke to Leah and Leah advise Charging Party to sign the form. As
she was in a hurry to get her hired at Vista Park. Email 01/08/18-Evelyn being pulled over to Vista Park
without Nancy or Charging Party’s Permission to work on Vista Park recruitment and operations.
Although Nancy gave EC a good review, she clearly states at the end that she needs to work on collecting
more internal Debt. Werk on new method for AR and delinquency. (See attached EC 11/28/17 review.)

Leah HR practices are bias and unjust to younger people. Leah and Des would sit in meetings and target
their victims. Nancy 59, Victoria Just because Ms. Farjardo didn’t like her.) Dennis Padilla 41, Juanita 41
and others that worked for ConAm that worked either worked with me or for me at some point. Leah and
Ms. Farjardo both have been known to retaliate against anyone who disagrees with them or voices their
opinion making the employees uncomfortable. Leah, Ms. Farjardo and Mr. Everett all show favoritism
towards certain employees regardless of their job performance.
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 9 of 39

t

n te: Bogs, May t” PP.

 
 
   

[
# Hi

da Coscaces Tefen, “ana
tha eemekin Cus

  

Sip Seb th Be ee
atee

   

1 fee + we

oS, 4 ag “ ey x“ A

4

AR

Selscatd petted waltglecey ey arpa. wheetersesthe melee Dereberent Searge lb. aarsteamflwhs slectorsre wt
vere decrelorpsag layttocarovengalackare watt f

Frome 23° Clete

Sent “asday, November, 2
To. drsgts By te cap-atte
Subjart *2 Evel?

 
 

 

 
 

aresor>

   
    

Comsgczcnsshumanly cxteagee peng’ sai tathanng 2

z EDK Ayeacaas We ware thes? bev anhyrmags 8 allveed ase as ota cae

(Para ae afaransessme* are gattetor Me IC-. cevseprert cas COP! leroy od ze pong‘treed Ee agets and fal fa cate wee Me PME OMNIS Ser ESE PE
carcass

Than ty gped rats

*.

test

Leah Crelst

a Orbs te deny
ODT STS

1G Masogenet

2 AE ede te once SON
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC Colorado Page 10 of 39

Ade Feat Msare PS re |

‘

Hl
Menage
7 thee TARAS, BALE yous 2 VE dy Arw
flare X ak, “etn ~~ t ~Alyr {2 44
7 le - art ¥ Ee yilaes ud / = it % * Rebtes*
t sake Bt Ray py Foie pes I sees | Noe hone ‘sgn Mak Crage Faken “ande Gee
uy a , Felyrtee + pe SER

a.

 

=

  

S
4

# ¢>

oleh, Spore “a Wile 7 oe % 4 xh, ar 4
“ETE ah
heen? y

Ril?
a add

From: Annette Rut‘
Sent Tuesday, November 7, 2017 348 AM

Toreah Chale: cleab kt ¢amanaze ret com>

Subject: RE:Evehn?

Sneeve'er rgtoday. She was cryrg tev takec ther and she sgong theca gt wt her wsoand, They astacughs atause ardhey are havea welatarsn a ssies, See sad sneresded "wre sashes
return cary She cad, her husaand wnfathtuland vet sagportwe, She « havng troubles with rd rgabeby ster and she sstresrad

{waa rks aati put ier ver at Acoar butshe st reeds te show mesne bas what it takes 2-98 amar age, Sre sit corsdert cr ownercabs, Sha eecs tobe abe ts cet hard revercy cown tg aeiaand
rake sure ste does not pavtopite wank place coss parc kari obea geatkeader that car trust ard depsrécn,

From: Leah Chelst

Sent: Tuesday, November 7, 2017 831 AN

To: Annatte Ruffin <asretiegh cespsttye is cw

Subject aE: evelyn?

Arrate

Chchng ior ths agar, [ersuryosad ste was bavi same persoral ssues so wartec te got sore confimatr c4 ff please

Thark yeu,

leah Chetst .
= |
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC Colorado Page 11 of 39

i Toe Fo PLUG » Newest Pract - Metaage HML Toa. # M

MESSAGE

a Lope. es Lae LAS 7 OE EELS Se lob aur «yay “7 Sy Tk rind

ire lynore x co Fe Meeting 1 Riles + : 2
oe , < > 7 ham Beas o Pore DE Reply Pe ete a ‘.! wove ° We rh “> Related «
vaurp «Delete Reply Reph Forward ty nore © te Nee = MO TY Acton: 28 aM Rank Categerve Follow ” Ls

Bsr Al Wor F reat Ne ot L'Ae Powys Unerst = Lp T+ Sefet

tate herpere Peach Aaps ” Vee ng ” Heitor four A

 

Fu. BEDS 5 Newest Project

Ts wast ess? Caiten Dessay

Lee} SH hay-€110N_20°71213_172530 pa (543 AM,

Team-
I dont have acces to a printer to sign off on this I know she has an Interview tomorrow Evelyn still needs leadership training She has many deficiencies that 1 believe she needs to work on first before
she fs ready. If you choose her } wilf need to find a replacement before she goes. As | cant take a hit at TL right away -)

 

 

  

 

From: Nancy Martin thet + Fresioun

Sent. Wednesday, December 13, 2017 5°10 PM

To: Cartlin Ceaser

Cc: Annette Ruffin

Subject: RE: BLOG's Newest Project

Hi Carin

Exelyo is interested m a promotion to a CD position and 1s ok with an Aurora location

Please see the self-nominatton attached

Thank 5 ou m advance for your constderation!

Mansy Marhn

SO Py Luectes -

——
kel / to b - Fit -eplarements Message (HIME Te W 3M
. ‘ . wirttaeicsy Fe 6 ’ a . ot Fi
* tanere x me ateeting ONGC ey HPC FLL a TWh anes > 3 = sule:» Li i, te ats SB Find Q
c¢ & 3 _ Viore Sa Pep he be a ete : * > Related ~
Siounpe Delete Reply Reply Forward Cimores  € crepe Mew . Move Ty achons- AM g* Mark Catego ize Follow  ~anslate Is Zoom
A see aes . Pa cy dnteed ler . + Select
© ate hey nee Seek ape : New lag ‘ rusting. vane a
I: J flents 2 ;
arnt, V4

FYE replncernents

To canthent Meienne ett

7 Message} > 2015 STAFF PROPOSED. -TLalsx 124 XB)

Usab- Ber our conversation or friday. This is what Nancy sertte me. She fs internewing Jojo from Hidden Lake today
Also today Narcy she sad Evelyr is berg pulled without natke Fuiled for budgets ard intervews Nancy needs notice please if ske ts beng pulled far VP. Lets discuss torronaw please

Fron, Nancy Martin
Sent. Thursday, January 4, 2018 4 29 Pit
To Annette Ruffin <anrette@bidespartrreats com>

Subject: FW: replacements
Annette,

Treally would like to have Victo1ia replace Evelyn as my ACD-she has expressed aa interest in taking this position She has not yet filled out a self -nomination as
thought her pay would put her out of the running?

T understand that Estela has also expressed an mterest in the position, but in talking to her, she only did so if Victoria was not coming over as she would piefer to be
trained by Victoria for the next level

I strongly believe if we are to satisfy Oak Coast, we need to bring the propeity back up in occupancy and keep delinquent low and cannot lose giound due to the
peisonnel change next week.

In order to do so un a short time frame, I need to keep Estela in ber place as my strongest leasing agent-she knows hei job well and will begin leasing more now that

RE: Holding on to Move-outs till End of the Month-EC

 

(See Email Time-line on move-outs/skips &n NTV emails 9 pages) May EC and Nancy Martin struggled
with receiving keys and inspection forms from her leasing team. Nancy Martin received a written
warning on 4/19/17 and was very worried about KPI reporting and operations. Charging Party
monitored reports to balance KPI accuracy. Charging party found KPI Net/Gain Occupancy not matching
with Availability in 5/22/2017. Juanita emailed Charging Party 08/31/17 of concerns, while EC was out
on maternity leave. Nancy Martin emailed Charging party about leasing finding keys in the offices for
scheduled move-outs and skips. Charging party had meeting with EC and Nancy to gain control of move-
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 12 of 39

o

outs/skips on 11/3/17. Charging party also had private meeting with EC and Nancy about EC’s
deficiencies on 11/3/17. EC confirmed move-out process with leasing team in an email 11/15/17. EC
email 12/19/17 still questioning turning in keys and move-out process. EC email NTV-12/20/17
confirming move-outs and skips. Let the record show that EC did not understand the move-out process
and legal. In fact, she quotes her own understand about moving out move-outs at the end of the month.
Records don’t reflect this. EC was confused. Charging party did not give her this direction and also emails
her, to move them out immediately.

Charging Party sent ACD Action Plan to Darren and Investors. (See ACD Action Plan while EC on
Maternity Leave). * Note- MEC & Mid-MEC Month End Close- Complete all WRITE-OFFS.

*Note all teams are required to go to Fair Housing training which sometimes covers Evictions. Also,
there is Eviction training by THS Law Firm.

#1. The “law” — Respondents policies and procedures fail to reflect on LAWFUL procedures must apply.
Charging party always adheres to State law See below laws from THS law firm- Respondents Client

SURRENDER v. ABANDONMENT

The first question to ask yourself when a tenant moves out prior to the lease expiration is whether the tenant
has actually vacated the unit. Ideally, the tenant has either: 1) turned in the keys, 2) given written notification
that he moved out, 3) or both. Under any of these three scenarios the landlord has the absolute right to take
possession of the premises, change the locks, and prepare the premises to be re-rented. The landlord has the
right to take possession because the tenant has legally surrendered the premises. Surrender is the tenant’s
absolute admission that he has moved out. Even if the tenant leaves personal belongings behind, the landlord
has the right to throw them away. As long as there is a surrender, the landlord will not face liability for
disposing the tenant’s belongings. When there is more than one tenant on the leasé it can be more difficult to
determine a surrender. It may be possible that one tenant intends to surrender the premises to the landlord
but the other tenant intends to stay. Unless the lease provides otherwise, the landlord must have a surrender
of al] the tenants in order to retake possession. This means that 1) all tenants turn in all the keys, 2) all
tenants sign a notification that they have moved out, or 3) all tenants sign the notification and turn in the
keys. The landlord still might have the legal right to retake possession if there is not a surrender from all
tenants, but the issue becomes a little more complicated. This leads into the issue of abandonment. It could
be that one tenant surrenders (by turning in his keys) and the other tenant abandons (doesn’t turn in the
keys, but moves out). The result is the same, ie. the landlord retakes possession, but the analysis is more
involved. The landlord has to determine if the second tenant has abandoned.

LAW OF ABANDONMENT

The law of abandonment is more involved than surrender. Surrender is straightforward, but abandonment
usually involves a more detailed analysis of the situation. Abandonment has 2 requirements: 1) proof of the
act of abandonment (moving out) and 2) the intent to relinquish the premises to the landlord. As long as
there is an abandonment, the landlord can legally re-take possession of the premises without going through
the eviction process. The “act” of abandonment is established by the fact that the tenant is no longer
physically present at the property. The “intent” of physically present at the property. The intent of
abandonment is much more difficult to determine because intent is in the mind of the tenant. As we all know,
it can be impossible to know what's in the minds of our tenants!

Under Colorado law the key to the abandonment issue is intent and whether the tenant by his words and
conduct abandoned the premises. Whether the tenant has abandoned is question of fact and burden of proof
is on the landlord.

There are various indicators to determine whether the tenant's intent is to abandon. The following list is not
exhaustive. This is a list of common indicators, but each situation is different and must be analyzed on a case-
by-case basis.
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC'Colorado Page 13 of 39

(

1) the landlord’s knowledge of the tenant’s whereabouts;

2) the amount and nature of personal property left in the premises;

3) any and all communication between the landlord and tenant:

4) the length of tenancy in comparison to the time the tenant has been absent;
5) the status of mail delivery, utility billings, and house keys;

6) the payment of rent.

This list is not comprehensive. There are any number of other unique situations that come up that would
satisfy all of these factors for abandonment but the tenant has not abandoned.
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC'Colorado Page 14 of 39

qd

Counseling Record

Nancy Martin Date: 0419/1 ?

Annette Ruffin

Employee Name:

Department: Timber Lodge

Issuing Manager's Name:

Purpose: Jo provide a formal opportun ty for a supervisor to help an emptoyee understand where improved perforn anne ts
especies, and fo prowde a watten recon of each Counseling session:

© Written Warning
O Final Written Warning

¥ :
@) Other feroal Warming

The contipuny tun aisalide dbs teban fi uleherrz its the Aap ape ate Coser bee acinar aspaniiey 6 8be fits utd OFruremdary es

Problem Definition: | sthelow specific masons) why this perder: & beang counseled ved the rapact the problern has on the connpany
hsancy is having trouble in the following areas:

Leading/Managing & Employee conflict-Office team has no clear expectations or direction, they are unorganized.

Planning and executing- No goals are being set for the community or the tearns on KPI and Delinquency.

Motration aed Intiative- Nancy is not niotivated enough and relies on RPM ar Acst. Mgr, te be proactive for rer.

Prior Warnings: {verbal o1 written} occured on the following date(s) an invulved the following facts anal cecumetanices.

March 17th- On-site visit dunng training

March dind 2017- Emaik Subject TL Red Zane Plar
Apni- During Quartery review

April 13th-One on One

Improvement Required: { 11 below spocific actions the employee must take to canect the stuahod ot Lchaviat,
Pp q po pioye

- Set the example for your team by being an engaged Leader, give your leasing team clear expectations, Gain contro! of
your team by helping them get organized and make sure they are prientiing their daily duties this will allow therm to be more
effective and allow you to be able to measure leasing performances. Outline leasing, marketing and resident retention goals
for them individually and as a team. The team is not meetng basic property performance benchmarks hike: c.stomer service,
Opening and closing property, market surveys, following-up on links and feads, This must improve to ensure the Community
running successfully,
- Execute and be proactive by piaaning meetings to come up with new strategies that vil help your Community

\ maintain a high level of Occupancy, low Delinquency, and great Resident Retention. Have a plan in place (Community Analysis
& Action Pan} to help you cantro’ Operabons and measure Property performance. This will help you be more prepared for
cwnership calls. You need to measure Key performance indicators and execute deficiencies immediately every week to help
you improve your overall. Stay on track with your plan at all imes. Learn how ta deal with employee conflict nght away.
- Motivate you team and take the initiative ta show residents that you care. Curb appeal and resident issues must
improve. Cenditon your team and residents to take Timber Lodge to a new level. Take the initiatrve to troubleshcot problems
and resolve them an your own. Walk your property, send demands and tetter to residents that are not compliant,

HR. Payroll. Benetits.
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 15 of 39

y

oo Wl 37 pene mene Aver reg Sud Ke 7
Eu ifn. Cevidtr nt fehinboietel Mie) / r
“re (hg Oboe) ves ae pene . 1
Ags. BSL Li thoke Li / an
pita if, UVES Bide va LU)7

TO cee |
| EE es fel fo Hoa
fe Lingus tits Oily W nce fe lO a
Es aff KEL) Wa epo

Cyne) Nigh SA Le es

“bea +: Esp Mt i Pgh Wipe (aha
Lee Bethe pide Mis ee, bi

MPA GEE CE 4 He
lls ee re nis Wie

   

Cn: sis BS
~ Ah ¥ le

hore ¥. Se eC.

Ee CipueS Wat LE pn Meth: rn LE
Elelins Sag lit. oy “fen tS yeh.

Jako aa [228 J- EI, S48 RCESE, Tike Lite.

by es CAPLET, CAL THs ui, Ax BULLS. 4
bark Et eh PE I OL ~ DL. Lipapige le get OT
dylieod Pat Sf Uy: epyeS ~ pat (SS Bel Ls

ee
i

Ac

a eer ame fine Anema

a: int: hs le Mees 4ils sit oe} ay LL} dij

~ Meh LOn pe tesa f; pede MdO
ek fing - Iya Wb ip x 5 yl leiuniby 1b, Wao 3
ONG. nb ea Gone uy Qe Bij k4 Fe f Gytlek...

ws 5

 
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC Colorado Page 16 of 39

1

Evelyn Castro ‘ |
ks r . s, .
From: . . * :

Eval
Sent: valyn Castro

 

  
  
  

To: Wednesday December 20, 2017 249 Ph, ; ge .
4 eah Chelist: desi i . Bhs ayaa? AH
Subject: Thankyou esiree (desitee@*bidgapartments.cun); Caidin Ceaser : ee
. te
. * oo
Hello Ladies, .

woutd learn a tat from yo 'y OF becoming a manager, th addition to-the contelbirtions t could offs. 1
2 : : &

u and benefit greatly from the experience anid tafent, «
Again, | appreciate the time you lad ‘to int vue. the :
e ie , .
youwill mene vi 5 took to interview me. Um very interested and look fecwerd heating the decision
‘ ag ©

Suncerely, ae he e um

. ‘ * ° ;
Evelyn Castro
Assntand Comramsly Director

Timber Lodge Apartments o BLG Managemen! ,
1769 Cotonada Pkwy Mt Themton, C0 O29 "

303-287-5534 (Fb) 1 303-287-3282 (Fox). |,

wer HiruberleJogopls cont f

fo" ma Mi
ng sae,
BEN AEG Tes Tah tal te
oe a PRL
3

een Yale. gs

 

Retaliation

The Respondent retaliated against the Complainant for engaging in protected activity when, immediately upon her return from
vacation, and less than two weeks following her complaint about age discrimination to Darren Everett, she was terminated,
despite having received a positive annual review and pay raise less than two weeks previous to her termination.
© January 12,2018 - The Complainant had her annual review meeting with Darren Everett. During the meeting
she received a positive review and pay raise. Following the review, Darren asked the Complainant how things
were going. The Complainant expressed that she believed she did not fit in with the younger clique, and that
they, as well as Leah Chealist and Darren Everett himself, treated her worse than the others.
¢ = January 19th -24, 2018 The Complainant went out on vacation

¢ = January 25th- Darren Everett asked the Complainant to meet him at Starbucks. He told her that she was going to
resign. When she said she did not intend to resign, he told her that was the way it was going to be, and had her
turn over her company phone, which he used to send a resignation email to the office employees from her email
account. The Complainant's final check was cut on 1/24/18.

Focus points of Retaliation:

Bad Debt- Is a result of Scheduled move-outs, Skips/Abandonment, Early terminations, down units and
Evictions,

Contributable factors are: Timing with Write-offs, Timing issues from collections, Property Trend/History
and current issues at the community this can contribute to Bad Debt. Timber Lodge started off with a
high Bad Debt issue. Mr. Everett was aware of these challenges when he bought the property. Mr.
Everett also knew the property Trend during the Holiday season on these types of Class “C” (old built in
1970-1985) properties. Record shows move-outs/skips being handled properly even though EC was
many times confused about this policy. Charging party denies any acts of telling her employees to hold
on to move-out till the end of the month or anytime to gain in Occupancy. Charging Party has no benefit
from this accusation. Let the record show Mr. Everett was so defensive when | brought up Aspen Park
units up to him, asking Charging Party and directing/approving us to stay above 95.5% cutting corners.
Mr. Everett cut me off when | asked him, “Is this about Aspen Park lender inspection?”
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 17 of 39

[0

Mr. Everett failed to mention anything to Charging Party about Bad Debt in her reviews or in individual
meetings. Mr. Everett’s 11/26/17 email talks about A/R for Aspen Park but does not specifically talk
about move-outs or Bad Debt. Charging party had not recollection as to which community he was
talking about to be able to research Skip/Move-outs. Mr. Everett gave Charging Party less than 72 hours
to look into an indirect question about an up-tick in move-outs. Mr. Everett allowed Leah to conduct
audit from January 15"-January 24" knowing Charging Party and Leah had a heavy exchange in an
Operations Meeting regarding Brittney Ornealas at Aspen Parks demotion. A meeting the then Leah
started to mistreat Charging party because of the heated debate. (Witness-Victoria & Brittney) Mr.
Everett often cut corners and contacted his Community Directors or Regionals directly on bad business
decisions. Subpoena all of Ms. Farjardo’s Move-out, Bad Debt reports in the SOUTH region.

Property Occupancy is contributable: Market conditions, Physical and Economic Occupancy.

Timber Lodge Bad Debt
Jan S 37,000.00
Feb S 37,000.00
Mar S 7,094.46
Apr S$ 19,442.70
May S 4,359.47
Jun S 17,268.86
Jul $ 3,630.69
Aug $ 6,806.61
Sep S$ 8,884.32
Oct S 2,883.38
Nov S$ 6,346.77
Dec S$ 10,290.49
Bad Debt Timber Lodge:

Bad Debt-October
Bad Debt/ Write-Offs

Bad Debt Collections - Internal
Bad Debt Collections - Agency
Bad Debt

Bad Debt-November
Bad Debt/ Write-Offs

Bad Debt Collections - Internal
Bad Debt Collections - Agency
Bad Debt

Bad Debt-December
Bad Debt/ Write-Offs

Bad Debt Collections - Internal
Bad Debt Collections - Agency

Total Monthly

__ Aspen
, $ 4,965.99
: $ (108.95)
‘$3956.90
S$ 12,208.17
. S 4,921.97
i § ~~ 5,102.73
(6,190.40)
3,197.06
159.96
(2,833.38)
(7,803.52)
1,212.20
244.55
(6,346.77)
(12,089.54)
792.20
1,006.85

Total Monthly
Move-outs

23
23
13
11
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 18 of 39

 

iatord

Creat

Peat

 

 

Bad Debt

Ory

 

(10,290.49)

cee een Sec

NUE SR ee aC ea eee]

 

 

 

 

 

 

 

 

 

 

ey cut : . 7 7 ae
i . b Ca te +p ~ oy | weap tot | Gevera! Fu : 4 ly oF
Pate a SOPY 5 . ~ - . Conditional Format as Cell Insert
. + Format Punter BR T - ae A. = FAl Merge & Center ~ $- % 9» 5} an Farmattinge Tables Styles~ :
. Chrpboard te 5 Alegnment . th Number Styles .
FLU rN fr
a a 8 (n) E E s Ho tg Kk 4 L M
1 income Statement - Budget vs Actual
2_|T-mber Lodge Apartments
2 accrual Bas 5
& (Feb 2017
5 Feb 17 YID{ Jen 17-Feb 47)
6 [Account Name Actual Budget § Variance _% Variance RTD Var, Notes ‘Actual Budget § Varance _% Variance VID Var_Notes Annual Budget
I Lease renewal var'ance due to
22 { Lease Renewal - Cancess‘ons otc {1720001 171000 106 CO, none g ven in February 000 {2,710 00) 1,710.00 108 00% {16,425 GO)
23, Empfoyee Apartment Concessions (166001 (21500) 490022 79% (28600) (22500) = 4909-22 79% (2,365.00)
24! Other - Concess.ons G00 (206000) 20000 100 00% B00 (20000) 20908 100 00% 12,200.00)
; Total concessions variance
254 Total Concessions: = {866.00} (4,685.58) 3,819.58 81.52% results from migration. (866.00) (4,68558) 3,319.56 81.52% (53,374.63)
26:
27. Bad Debt
Unfavarab’e variance due to
| takeover audit resulted in 26
t move outs-some pend:ng from
sonuary and early
rerminations/skips that caused
2s! Bad Debt/ Wr-teOffs (37,086 57) (20 256.25) (2683092) -261 60% Weh write offs (37,086 57) (10,255 251 [26950321 261 50% (422,818 75}
291 Bad Debt Co"ections - internat 000 61538 = (61538) -10000% DOO «61538 = (615.38) -10000% 6,769 18
30: aad Debt Cotvect.ons - Agency O00 102563 (102563) -10000% OO 102563 (3,025.63) -30000% 1128193
at) Total Bad Debt: (37,08657) (8,645.24) (28,471.33) -330.48% (37,086.57) (8,515 24) (28,471.33) -330.48% {94,767.64}
32
, Total Rental income was
negative tp budeet by 6.92%
/ duc to GPR, no Bad Debt
| collections internaity or from
: agency posted, unfavorable
. ‘Write-offs and high vacancy boss
aa! Total Rental come 329,047.99 361,280.87 (32,232.88)  -8.92% from takeover. 329,047.99 361,280.87 [32,232.88] 8.92% 3,982,520.61
ay
35, Other Operating income
a6 Other Income
! Favorab’e to budget due to
: cottected 31 fees vs 16
(37) Appheation Fees 156000 80138 ««75862 0-94 GEN budgeted 156000 80338 «75862 94 GE 10,362.87
: Favorab'e zo budget due to
38° Administrative Fees 141750G «29142 BA359 303 21% colfectedSteesvsZbudgeed 147500 29142 «AS59303. 24% 3,767 98
ao Pet Fees - Onetire ace 32055 432055) -100 00% 000 32055 {32055} -20000% 414874
} Fevoratie to budget due to
{ sold coliections of rent when
ON, tate Fees ee eee —_—. WOR 7G CA OOR AOL BAS GQ___ AGRI ate as val] take no natials __aAdt79 a DNR ADL 83aded 70 8aK . . - 82987 73
‘ Fok 2017 1 Gh} fot,
Ready

 

   

 
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC Colorado Page 19 of 39

= . en creat cere ore dor a ae test

Home Dre reer erred Help © Tell me whal you want io do

   

 

 

=, c x . 3 | [e- | c
ry oh cut Catt “hor RK - = 22 Wrap Tet General ™ LEZ] i? a’? £.
Paste hy copy > . Conditional Farmates Cell Ins
- © Format Painter 8B f u- + Lee A . = = = ar bed Merge& Center $ > %& 7 “S$ ae Formatting Table> — Stylez~
Clipboara t Font ’ Alignment te Number ta Styles
84 eo 7, ft
- Te ee pen wuctine bo eee
a A ‘ B c . D _ oe F
1 ©
_2 Lease Activity Rogch/Bedbug Buildings } Check pest contro! book
3 Timber Lodge Apartments “tt

ie |12:01/2017 - 12/34/2097 po |

 

 

= tewg unt SS Wyle Type Raiden tice Given "Lease End Date " Meve-out Date“
7__ 1669-1669- 202. é iV ‘Bedroom _ Sengavath. Euay 12/2/2017 8142018 12113) 2017
8 :1689-1689.102 T ‘4 Bedroom Kealakal, Kaheatani 42/1/2017 4/23°2018 ana
9 (1729-1729.104 . y Bedroom Garcia, Jorge 12/11/2017 7148/2018 121112017, :
10 |y729-1729-200 1 Bedroom Blount, Carson 10/26'2017 12/20'2017 129/201 ? cee
11 vmarmano . i / ¥4 Bedroom Klein, Travis 12/5/2017 5/14/2018 1aseov7
12 ,1749-1749-102 17 1Bedroom Ramwrez-Crespo, Jase 422017 10/6/2018 12i20:2017
13 1749-1749-406 i/ 1 Bedroom Torres, Marco 12/1 172017 9/30/2018 WaAV2017
14 1769-1769-303 ‘7 2 Bedroom Cox, Kristina 12/712017 5/2'2018 12/7/2017
15 1769-1769-304 1! 2 Bedroom Aguirre, Pedro 12/812017 44730:2018 282017
16 1800-1800-108 : 1 Bedroom Marquez-Moreno, Adriana 12:26/2017 12126/2017 “12262017 a
17 1800- 1800-307 * 1 Bedroom Cole, Charles 10/27/2017 6:12/2018 1212712017
18 '48094808-103 7” "/~ ““J]2 Bedroom Soto. Carlos 12/11/2017 1214 1/2017 12/11/2017
19 1820-1820-209 / 1 Bedroom Coloma Chavira, Lesiie 10/20/2017 12124/2017 12/2412017
20 71840-1840.203 — 2 Bedroom Portiock, Christopher 42'29'2017 3921/2018
21 |s840-1840.204 / 42 Bedroom Miller Richard 12/292017 3129/2018
22 14840-1840-208 2 Bedroom Kallas, Ryan 12¢7i2017 6/4/2018
23 /41849-1849-100° 2 Bedroom Rodriguez, Laura 12/29/2017 21272018
24 '1869-1889.102 2 Bedroom Romero Arcos Alejandro 12:5:2017 145:2018 282017 §
25 {4880-1860-100 «= +2 Bedroom Robles, Juan 12/41/2017 8:27/2018 1211 1/2047 :
26 j1880-1880.304 commana, | 2 Bedroom Sein-Ware, Charya 12:4/2017 121412017 jaaow
27
23
29,
30°
_ Thuber Lodge Apartments ‘ Report Faranieters | Cs , - 7 ‘ ~ Me
Ready
a
Bad Debt Aspen:

There is no increase in Bad Debt. Actual Bad Debt went downat the end of the quarter. Move-outs were
moved out on-time Skips were moved out on-time. There is no inc

Bad Debt Oct.

Bad Debt/ Write-Offs (12,129.66)
Bad Debt Collections - Internal 337.00
Bad Debt Collections - Agency 1,430.16
Bad Debt (10,362.50)

Rental Income 412,482.89

Bad Debt Nov.
Bad Debt/ Write-Offs (4,921.97)
Bad Debt Collections - Internal 1,922.00
Bad Debt Collections - Agency 1,578.86
Bad Debt (1,421.11)
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 20 of 39

 

 

 

 

 

 

 

 

Rental Income 416,160.59
Bad Debt Dec.
Bad Debt/ Write-Ojfs (5,102.73)
Bad Debt Collections - Internal 10.00
Bad Debt Collections - Agency 699.95
Bad Debt (4,392.78)
Aspen Park October Move-out Report
tin . poset .
Phy ie Cut Cahbn - tl 7 K . ms ye ab Wrap Text Genera’ .
paste TE Copy ~
aste R : or ost COS B #2 UG
. . . » We A- = = = €& x . , : :
& Format Painter B i U _ a oe &= a bo Merge & Center $ Ya (a) 4
Clipboard te Font me _, ligament 5 Number . _f
‘669 , PF A
A OA BL c D E oo F. — 3. i H
67 Skipped (No Notice Given)
68 Flooded units Roof Leak t
63|Move-Outs
i we es ey lg ene
} >
iBldg-Unit Unit Type . Resident. Notkce Glyen Lease End Date Mave-Out Date . Move-Out Reason Earty Term?
wl. Pete * ane en eM ne Asli tbe) an, mt, mmm on a, nome et mew
71 4 1 BRA BALG Harmison, Matthe 8/3/2017 _ . __P0N42017 10/14/2017 Closer to Work No
72°17 1 BR/1 BALG Gonzales, Penny 10/25/2017 64/2018 10/25/2017 : Skipped (No Notice Given) Yes
73 748 2 BRI2 BA Polk Jr, Walter 10/5/2017 ¥23/2018 10/6/2017 1 Skipped (No Notice Given) Yes
7450 2 BR/2 BA Martinez. Theres 8/1/2017 On AO 2017 10/2/2017 Unknown Skip Reason Yes
571 1 BR1 BA Muykanowc. Mel 10/4/2017 4928/2018 10/31/2017 Personal Concerns Yes
76 779 1 BRM BA Boland. Scott 9/1/2017 *40/32017 40/3/2017 . Meng Closer to Work No
77432 1 BRI BA Pennington. Aare 10/9/2017 6/19/2018 10/9/2017 i Siappad (No Notice Given) Yas
78 156 1 BRM BA Sifuentes, Fabra 7/31/2017 10/1/2017 10/1/2017 Rent Tao High No
79 7170 1 BR/1 BA Fitser, Katelyn 8/23/2047 13/20/2018 10/24/2017 Need Larger Apartment Yes
80 7199 1 BRA BA Dittmer, Skyler 10/28/2017 5/4.2018 10/28/2097 . Stapped (No Notice Gren) Yes
31 "269 2 BRA BA Sebastian Eva 10/30/2017 7494/2018 W/302017 Skipped {No Notice Gwen)’ Yes
82 "284 2 BRi1 BA Delgado-Barrera, 10/9/2017 T2Ti2018 10/9/2017 Skipped (No Notice Given} Yes
33 297 2 BR/1 BA Gonzalez, Ameli 10/43/2017 1/12/2018 40/13/2017 Skipped (No Notice Given) Yes
84 5037 2 BRIT BA Cordova, Reginal 9423/2017 WALT 10/6/2097. t Innier-Company Transtor - Yas
85 Fa \ 2 GRA BA Smith, Sheotite 10/2/2017 = 4/20/2018 AOFTIZ017 Inngr-Company Transfer Yas
a6 7305 26R/1 BA Graham, Stephar 9/23/2017 6612018 W207 a tnner-Company Transfer .. Yes
87 1306 2 BR BA Sehappaugh, Da 9/28/2017, 8/12/2018 FO/S2017, ~  Inner-Company Transter Yes
ag [307 2 BR/1T BA Boland, Karen "9/28/2017 TAGI2018 ANNQ017 Inner-Company Transfer Yes
39 oe, 2 BRIT BA dno 2 wma ,,Wfaninez, Maria 9/23/2047, WOMM20I7 | 10F502017 Inner-Company Transies- | Yes
90 7320 1 BRIM BA Garcia Brittney 30/14/2017 9302018 16/31y2017 On-Site Transfer Yes
91 "a4 2 BRM BA Roberts, Linda @/72/2017 £1015'2017 10/16/2017 Personal Concerns No
92 379 1 BRM BA Lewis, Rass 9/8017 4108/2017 10/8/2017 Job Transfer ‘ Lost Jab No
93 "386 1BR/4 BA Gonzales. Jorge 10/23/2017 — _9/25/2018 V2 2017 No Notice Given Yes
m4
95 MT™
coe tl A ae. mene iy
* . Prior Lease |
Bidg-Unit Unit Type, Resident Dates Mum Start Date Market Rent. Scheduled Charges Prior Lease |
96: we ee cn ce me at ‘meee a ~ a sae on the tn antenna co
97 87 1 BRA BALG Fanello, Kimberle 10/12/2016 - 10/11 10/12/2017 1,050 00 4,332 60 104
wan ET 7oOnNMoA Dantane Osho tO OELANIK ANA ANEMIA - : a ana an accion 43k
to+ Aspen Park Apartments . ReportParameters | 9 Gt :
Ready
oe neem Tore rere semen a
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC’Colorado Page 21 of 39

 

manatee .
een beaeaae es
Soya mage . ~ t
Aye : ¥ A hae
A eet Rist og . Poet - i
Peas! Bes, ag . i ‘ f
RSE, wd & ‘ we eg 3 4 *
. : ie Aran. MER Thy ne wT Maye FREI iq
E , 9 Wee 8 «ate Sp :
5 ;
- Ay 4it0 g .
: . ny Wi Beer
Aoi nan ORD . % .
. ° . . we . .
eT ge ka a

“HOGI te oc roD EAS TMG SEE Cay pe

" CARI Oaanggemnen G0. 6.0

P Arta Bien
MaDe

. ° RL we i

 

RAPE ‘

ab

{
4
. .
. ey
é

ie
owe

Fp rmy

 
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC’Colorado Page 22 of 39

1S

Charging Party contacted Ms. Antoinette Peshek at ADP and she had no record of my Counseling. All calls are
recorded.

Ms. Farjardo- Maintaining me didn’t bring this to my attention and went to Mr. Everett so she could get
me fired. So, Ms. Farjardo could be V.P. So... Ms. Farjardo could hire her Best Friend (Conflict of
interest) Patty Gonzales. Let the record show Ms. Farjardo talked about looking for another job often to
befriend me into looking for another job. Second employee BO (Brittney Ornealas “Garcia”) at Aspen
Park- Let the record show that because | didn’t termination BG when Respondent Leah wanted me to
her and Mr. Everett retailiated against me and fired me instead of BO. Then fired her later.

Subpoena Emails: Charging Party to Max & Crystal Weger waiting on approval for roof leak move-outs and
having to put people in hotels

Subpoena Emails from Charging Party to Mr. Everett -Regarding

Aspen Reports from last quarter

Emails from Charging Party to BO and VP regarding M/O

See Community (Aspen Park) Monthly Management Reports from Last Quarter Oct-Dec

See Community Anaylsis

See Community Catastrophic Roof leak units

See Employee Stay bonuses

See Emails from Charging Party to Respondent Leah-Regard: Brittney demotion over weekend
See Community KPI’s Oct-Dec discussing down units Flooded 10/6

See Email Darren says to start Aspen on Oak Coast calls

Britt late 40 minutes to Investor Budget meeting

Britt not prepared for Capital walks with Darren and Max

See ADP Email regarding Britt termination

***Darren never allowed Regional Manager to see Management Contracts & Agreements

Bias Investigation by Respondent HR Leah:

BOO aati ems meee. 99 ppm comalico acne ENE RRA RO Ba Role A URI er I aren SIE ne

,Community __—Position ——s- Status_—|
Timber
Manager Nancy Martin Fired 2018
_Assist. Mgr . _ ... Evelyn Castro- EC Current a
Leen eee woe en mes ee eg tes cen ue ea
Aspen
Manager Brittney Ornelas Fired 2018
-AssistMgr. = _MictoriaPena ==“ Next Target
Hidden Lake
Manager Nora Arredonda Transferred to South
Current-Promoted
Assist. Mgr. ; Erika Vera to Mgr.

” seen ae . nn Se amr eal a A nh nme ey sae ve ow Se

Villas on 76
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 23 of 39

Current Manager

2017 Daniela Ruiz Transferred to South
Manager Promoted

11/17 Juanita Gurule Fired 2018

Assist. Mgr. Juanita Gurule

LEAH- HR -Showing favoritism to the following:

PATTY GONZALES
ARLETTE

DESIRE

DAVID

EVELYN

PIERO GONZALES
KAYLA

JOSLINE

VVVVVVVV

Let the record show Leah investigated on Lena Felix (age 38) because Ms. Farjardo wanted her fired.
The suspended her pending investigation. Darren said, keep her she is at my biggest property and she is
performing. There of Lena Felix employees walked out on her say she was threating to fire them and
talking really bad to all employees and vendors. Lena age 38 was suspended and given a chance for
investigation. Charging Party was retaliated against and fired immediately.
Case 1:19-cv-02429-DDD-NRN my’ 1 Filed 08/26/19 USDC Colorado Page 24 of 39
@

Teme & Cifims , 5
3003 E. Third Ave., Suite 201 I Denver, CO 80206
rsctais deiant See (emads) \o4

ws bldeaparinents.conay

From: Nancy Martin hy.
Sent: Monday, May 22, 2017 4:22:45 PM *
To: Annette Ruffin os pee nee
Cc: Evelyn Castro _

Subject: May 19 Move outs

FYI-

These were skips for May 2 and 4-the leasing gals did receive keys on these dates.
we IY Te epee Wyte nee nero yma ecg” mtg nat = IR Se mea mee

 

 

ay Carer ~ . (ator ee woe : 3
” We could not move them out prior as to keep our numbers. So Evelyn got them moved out on May 19 as we agreedto 4
© move out 4 skips to get the delinquent down but we maintained our occ, ,
eae Oh ae a - . a Sem neers von an nace en mma ST

k’s report since the original move out dates reverted back to when actual keys came in

re aot

They did not show on.this last wee
on the 2 and 4") SRA ayy

Does that makes sense? So thought { needed to count them out in today’s KPI as really no longer in the system and will
never show as move outs on future reports to keep the numbers straight.

74

If we don’t count them out today-then ace number will be 376 net 374.
What do you think?

Nancy Martin

‘ t
I

Timber Lodge Apartments a BLDG Community
1769 Coronado Parkway N | Thornion, CO 80229
303-287-5531 (Phone) | 303-287-1282 (Fax)

cabs sod ads cops

 

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 25 of 39

Ll

 

 

Evelyn Castro =>
From: ( Annette Ruffin

Sent: Monday, May 22, 2017 6:28 PM
To: Nancy Martin

Ce: Evelyn Castro

Subject: Re: May 19 Move outs

 
   

Yes but if skips turned in keys that's different. We should move them out when they turn in keys. Why are we
ee
back dating move-outs.

~ From: Nancy Martin
Sent: Monday, May 22, 2017 5:09:56 PM
To: Annette Ruffin
Cc: Evelyn Castro
Subject: RE: May 19 Move outs

AR ER

* These were skips who happened to turn in keys without warning.

We had agreed to not move skips out without it permission so did not do so until we agreed 4 could be moved out fast
. week? (Cerone I SSB So IMEI ee a rae ene pe

vrewneme (ANN ne on ere ~ AN mm

#
oy
A

‘Nancy Martin

Timber Lodge Apartments a BLDG Community
176? Coronado Parkway N | Thornton, CO &0229
303-287-5531 (Phone) | 303-287-1282 (Fax)

www. timberlodgeapts.com

 

From: Annette Ruffin

Sent: Monday, May 22, 2017 5:03 PM

To: Nancy Martin <nancy@bldgapartments.com>
Cc: Evelyn Castro <evelyn@bidgapartments.com>
Subject: Re: May 19 Move outs

  
  
   
 

e need to move people out here as soon as we get keys no later we can't wait when we receive keys they need
to be moved out the same day .... were these moveouts scheduled or where they skips ... we need the report to

match the availability enka ey

    

 

Thank you kindly,

 
     
 

Annette Ruffin
Regional Community Director

 
    

LDG Management
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC'Colorado Page 26 of 39

9

Nancy Martin

From: Annette Ruffin

Sent: Thursday, August 31, 2017 1:03 PM
To: Nancy Martin

Subject: FW: Concerns

FYI- Confidential

From: Juanita Garcia

Sent: Thursday, August 24, 2017 10:53 AM ‘
To: Annette Ruffin <annette@piagapartments.cam>; Daniela Ruiz <Daniela@bidgapartments.com>
Subject: Concerns

Annette,

| just wanted to reach out to you | have a couple concerns that | would like to talk to you about. First of all } would like to
thank you for giving me access to Timber lodge. | started going through the accounts yesterday and I noticed a couple of
things that were a little worrisome to me. | take a lot of pride in what | do and | am the kind of person that wants to fix
things that are wrong but also do not want to overstep my boundaries. ! want to assure that all the items that are
negative when | start to help don’t affect me. For example...

ay

1. Move Outs- There are 10 move outs (FMO’s) that have not been done as of today. These are dated back from

if 8/4 to now.
¥ Will the month of August be closed out at 0 FMOs or will | responsible to complete the ones she doesn’t?
Son Do | still have the 7 day deadline with FMOs at Timber as | do here at Villas? | want to makes sure | know her

te
=... process.

2. Delinquency-know that you said that we do not send to Attorneys till mid-month but there is 2 units that have
not been given 3 day demands also 3 with small balance that no demands have been sent out. There are a total
of 5 small balances under $100.00 that we should get paid ASAP. 4 that are under $350.00 and 11 that owe the

Lull balance. There are a total number of 20 people on the delinquency?!

Soren LL RIEL I ee le ee

3. Generated Lease- there are a total of 33 leases that have not been generated whether it be renewals or new
move ins. We need to get the leasing agents to get them in and leases signed so we can deposit the $250.00
deposit on the new move ins that will help our numbers at the end of the month.

The items above are only the “ Major items” | have notices thus far. Again, | just want to make sure that | will not be
negatively affected by the above. Please advise.

Thank you,

Juanita Gurule
Assistant Community Manager

Villas On 76th Apartments a 8LDG Management Property
2002 W. 76" Ave || Denver, CO 80271
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC'Colorado Page 27 of 39

\

Evelyn Castro

From: Nancy Martin

Sent: Wednesday, November 15, 2017 3:48 PM

To: Evelyn Castro; Priscilla Chavez; Estela Flores-Salcido
Subject: RE: MOVE OUTS

Thank you Evelyn

Nancy Martin

' Pr fa, tee
Por be tee das ate Toy

Timber Lodge Apartments a BLDG Community
1769 Coronado Parkway N | Thornton, CO 80229
303-287-5531 (Phone) | 303-287-1282 {Fax}

www .fimberlodgeapts.com

 

From: Evelyn Castro S/

Sent: Wednesday, November 15, 2017 2:47 PM

To: Priscilla Chavez <priscilla@bldgapartments.com>; Estela Flores-Salcido <estelaS bidgapartments.com>
Cc: Nancy Martin <nancy@bldgapartments.com>

Subject: MOVE OUTS

Hello Ladies,

There has been misunderstanding on move out dates. When a resident gives you keys weather they were on notice or
just turning keys with no notice, it is important to STOP what you are doing and im iately, they
cannat wait or been put out days after. This affects the occupancy and reports when Nancy pulls this out on Mondays
KPI. Please make sure you are moving them out that same day, if someone turns keys in on a Saturday please make sure
to move them out on that same day. This will avoid so many issues on owners and regional, let’s make sure this will not
happen again.

Also, please make sure when receiving keys and they ask to bring the permits the following date we do not allow that, if
they want to do that then have them bring everything the following day but will be charge the extra day. | would lie to
have everything together in one move out form than 3 copies for every single thing they missed.

If you have any questions or concerns please feel free to talk to Nancy or myself to better assist you.

Thank you,

Evelyn Castro

1

Timber Lodge Apartments a BLDG Management
1769 Coronado Pkwy N | Thornton, CO 80229
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC'Colorado Page 28 of 39

Evelyn Castro

 

ee
From: Annette Ruffin
Sent: Monday, November 20, 2017 12:52 PM
To: Nancy Martin; Nora Arredondo; Brittney Garcia; Juanita Garcia; Ericka Vera; Evelyn
Castro; Victoria Pena; Mayra Manzo
Cc: Darren Everett °
Subject: A/R- November

Team-

| would like for you all to forecast how many evictions you will have for the rest of the year and let me

know. We need to pre-lease and push on gccupancy to offset any skips and evictions.

Please remember our goal... try and collect all rents before the 20" of the month. GREAT IS THE STANDARD!!!
© Also, please think about how you can collect December rents early. Residents will want to buy Christmas
gifts before they pay rent. Please be pro-active and creative at collecting rents. Assistant Managers- Email me
with your plan of attack!

*Note-Please keep you’re A/R Reports clean and updated as much as possible. FMO’s should be completed with 7 days.
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC Colorado Page 29 of 39

Nancy Martin v

From: Evelyn Castro

Sent: Tuesday, December 19, 2017 9:31 AM
To: Annette Ruffin

Ce: Nancy Martin

Subject: QUESTION

Hello Annette,

Regarding the meeting yesterday, If a resident who owes rent for this month gives possession of the unit (physically
turns keys in to office) do we move them out or no?

eee »
i want to ask and be on the same page, I’m aware not moving skips until end month but not sure if they turn keys in.

 

Thank you,

Evelyn Castro
Assistant Community (rector

Timber Lodge Apartments a BLDG Management

1769 Coronado Pkwy N | Thornton, CO 80229

303-287-5531 (Phone) | 303-287-1282 (Fax)
www.timberlodgeapts.com | www.bldgapartmenis.com

siBLDG

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC'Colorado Page 30 of 39

(|

Nancy Martin

RI EE AE

From: . Evelyn Castro

Sent: Wednesday, December 20, 2017 3:04 PM
To: Estela Flores-Salcido; Priscilla Chavez

Cc: Nancy Martin

Subject: NTV

Ladies,
lL °

| received confirmation with Annette or regards to the move outs. You are ONLY allowed to do move outs for scheduled
move outs not for gkips, send those to me. If it happens, on Saturdav take all the info and | will move them out, just make
sure you make copies of keys forwarding address etc. and leave in mydesk, 7 8 Fie . Cece ne
Please make sure we do pull the file as we have done before, nothing will change. \ K
if you have any questions feel free to let me or Nancy know.
\ .

Thank you, \\

8
Evelyn Castro
Assistant Community Director
Timber Lodge Apartments a BLDG Management z
1769 Coronado Pkwy N | Thornton, CO 80229 XY
303-287-5531 (Phone) | 303-287-1282 (Fax)
www.timberlodgeapts.com | www.bidgaparimenis.com

siBLDG

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC cpioradi Page 31 of 39
“1. Sodemuntey
(). St: “| aims. \

    
  

  
   
  
  
    
   

 
 

ue

[: romana,

eo

  
  

eo

aS ahi

tem sooty ahaa taken co tong to wie ca
Lp. W683 0 litte ceaced cead t dont wrant ony

if. fepereuscions happening aew ot th the tte,
cf, Picace anderctond that tistsbecewetwert |
i | More Cisa 2 yearn being Out eccted ombacting
KE On egg ches duo to something t eaid cbact

p

4 ‘per our cancercotion Tuccdzy thea worked
BT" reiterate what we cpoke choi. Ovcrthepasts
EL yeare this hes nothappensdrorbavetbers. 9
$ «| oepecnaabaaraner all fe

BE oe 2 TS GN OE ze

Vi sme te cae Oca emma ts RAE Sere ee re sence ee

Leon - Tnveshqitfin trial 70 Gander

4
3

 

7
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 32 of 39

Y

      
    
   
   
  

To knoe tt Community to hold move Samba
i w'that other properties aedoingitto = «|
BE make their numbers look better bothoithe
[north side andon the south side. This is Al
Ee Something that has happened for a long time+ J
| ‘Can-remember that t:hadibeen asked, more than | A
| “2-¥ts ago:by 2 different, managersinottomove jf
out residents. Also renewing leases with:4.
* signature. These are things | tried to bring: up
WF and got out casted for, and my-concerns were
_}} just swept under the rug.

   
    
   
  
 

 

x
4 i Lfeel.like when lmoved to Timber:‘Lodge to: help: |
x i |.had to-go in and fix a:lot-of things that were
[| wrong-and it seemed like no one knew what was. {/f.,
“IM going on. It-felt-like it was a big secret and ,
* ; everyone was scared to ask questions. The
‘ | approval process. was not being done correctly,
A Move outs were not moved out, money orders
: were being held! for over 3 months, and:the FMO: ; i
workbook was not: updated. | feel like the:
g. f _company placed’ their trustin the wrong, persofi, 4 4
| thinking that they-were going to train:both the nf
i, manager and the regional the correct way, but in:

 

  

x

'B:

ee c

4 wt

sa

+B.
ammereverne! ere wera cs Sg FNmearen FS Whaeteyrnannngenammee temene
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 33 of 39

 

 

 

  
 
    
  
  

    
   
  

' think that going forward: having an oudittecm |}
. for the company would be atremendoushelp |
” because this way we can ail have the companys.
,. Expectations clear It would prevent these things q
E from happening anymore and it would ensure
| that not only as regions, but as awho'e —

: company we are all on the same.page

a

: | hope this email heips youmake d Ceciston on :
Ena tn neeceed forward: itis not rey intention f0 :
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC'Colorado Page 34 of 39

‘Pay were alton the same page

4 7 hope this email heips you make a decision .
» how to proceed forvard, itis not my intention '
= gel anyone in trouble just want to ensure that
_ your expectations are the same for everyone,

_ because | feel that different rules apply to

_ different people with this company.

  

$
'

Please let me know if there.is anyti: alloy
Bp need.

 

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 35 of 39

[) Sfabnvet-x (bers me

Table of Contents nN awn bey Yerm Lrmn : [ [
Lean asl poiey aftor-my Hot _

Section 1 - Governing Principles of Employment... ccccccecccccccscscscececsesnseccsse esescreseevseeeseseseesstecsesnneaes | |

1-1. Welcome Statement ooo. ccccccccecccsscccsceecsecccescecsecevrseeseveceueeecasevavaeceecssseasuscinvateseeseecsenvenseaeess I .
1-2. Equa! Employment Opportunity... ccccccceccceeccecececceseecssecseeeeesststepececieesnecsnse soemtrereenecees l wri
1-3. NOM-HaraSSMent o.oo eeccccceecceececeeeeeccecevesecesuescsescesseaccesscecaesuassvavesuuevsaeecsaesesteeerssessesseessens 3

1-4. Sexual HaraSSMent ....ccce ce cccseccscsssececssscecscscecevecacsvavsvssesssvscsssvavsucavavavaratstivatavisieueanesececeucavaves 3 Hr at
1-5. Drug and Alcohol-Free Workplace. ....0.0.c.ccccccececcsseseecsecesescsvsescavavevsniceceversesevecestivevseeseetseneceseaes 4

1-6. Workplace Vil CE... sce cceesesesesseesesseessesessaeasasessssescscsesensssseesesessesscatevercavatausasesisasevevatseeaves 5 WLS not

 

Section 2 - Operational Policies oo... ceceececsssesecssscesesecseessccecscasesesecesevevacsusstacescatsevavereesnvsvaesavavaenans
2-1. Employee Classifications... eececeeccesssssesesceesereeseessseesesenesneseesnesesiseveseeesneseecsacereenesecsearenans 6 (J SA te
2-2. Trial Period oo. ec eecseesescessesseeecsusnscsessesesseeuseesuesasssseesasasecvarsasstatsesseuasesssscessacvatsacsaessuseceseseeves 7 ” ~
2-3. Your Employment RECOrdS ......cc.cccscscccsssesssessessvesvesusesucssvessecssecstessusstesevssessuessesressessstesucarpeseceee 7 ach VE
2-4, Working Hours and Schedule ......c.ccccscccseccsssesseseccsescarscesscscacsseseevensvessesssesesavavatsusavccsesesesevasecees 7
2-5. Timekeeping Procedures.........ccceccccccceccsceseseseeccecavactessvessvarsuvasssevaatsasissssssreseesavatesteveceeseeeesees q
2-6. OVEIMOL eee ceeeeeecesecececcacaessaeascsusesevevsvssevssesssesusssseasevansvasansssasssasitisvassseveusceveesesesveveveceeces 8
2-7. Travel Time for Non-Exempt EMmp!oyees..... cece ese ccccececscsecseveceveevsseerencersussssansseavensevssessesseceees 8
2-8, Safe Harbor Policy for Exemp? Employees oo... .ccccsscsssscsecssessecsesceessessesseaseasessesetsvesecuveeveseesecesees 9
2G. YOUL PAYCHECK... eseeccscessesessesesesessasecsessvesscavesscsesavasasasatasasssussssevssevarsusessesstesesuetetessecscesesecee: id
2-10, Direct Deposit... ccc cecccessescssescsecsesnsscesesssvsusaseseaversetssvaneatsuvausacsuersavserassvsesiessesesteeseveee 10
2-14. Salary AQVANCES. ow. eccccsceeccee cece eteceeee wececeecaaeececeseneesseeecscesveeeacaueaeesessareecateneucsencerseesas 10
2-12. Performance REVIGWS ..o.ce ccc ccseeceesesescacssecevsvsvsvacecacsssessesarstavseseseceansisiscevasuesveesseseveteesesceces 10
2-13. RECOrd REtENON eee eee ecesceseceseeseseeeeseucscseseserecucavsveevenssaesteeseatnasatstscanscaveeesisiteviteesesivaece 11

 

SECON 3 - BENE HS ee ec cece eeeesesscevesccacesesupsssnsstsnsenssassetassesarssuusesvessaarestsevessateeeeesteesesees lk
3-1, Benefits OVOMVICW. oe ecceceececceescessassssssssesucasessuescansavsussssssssesssvessareavessssavevesiteieeciseeeeceecece. ll
3-2. HONGAYS 20... cece cece ceccsseseeseseeneseensccsusscssssvsssesssvessaseasasssteatavasestasatecguserestaseessteseececeeseee ck 12
3-3. Maternity LEAVe. ois cccscescsscasenecsesecscssnessevasesscauvavssrsnensssssssssscavssvasseceusasticebeteeeeeceeseece. 12
3-4, Lactation Breaks... eee ccecsccesesseescssvecsnessavevseessssssasesessussvesssesseutacsseteeereececeeetese sees 12
B-5. Paid Time Off... cece cceeceseeeccenesesscecescsvescescavensssesesasersussassuasasasseavpavassaessiteusieeeteteeeececs. 13
3-6. IMSUPANCE PrOGTAMS ooo. eceesescessesscsssesesessvenssscececssveseceserssseeressssesspeastavedbabessesesteseeeeee ccc 13
3-7, Workers’ Compensation ..0......ceccccccccsessessessssseaveavessentessessisaresissusssesesiseseesseecesceseeseeceeeeec cn 13
3-8. Jury Duly Leave ooo. ccecceeseessecseesessessecesesessnsasesucsussnstussnveaucausaseatisarssssteeseeetvaeeseeteeeee cee 14
3-9, Bereavement LO@Ve..... eee eeseesseesessssnessesssasesecssesussnssavsurssusensavsnsecssesetavsateseseveveseceveeteeveessce, 14
3-10, Voting Leave oo... ceceesssssessssssesessessesssssuseesscsrsessssussressvarserpeseneseeresepeteeeeeteeteetes cee 14
3-11. Long-Term Disabllity oo... ceceeceeccesessesseascatsacecsscsaveesevsussearsaensar siesssiseseaeassatseveicereeseeceeeece. 14
3-12, Employee Assistance Program ........ccesccccccssssessssssssessessessssessessessssosesseteaeereeseeeseceeeseeeeeeesecc 15
3-13. Employee Referral AWards ..o....ccccccccssescessessessesessecseserereessesucssesescseesesiesaveseeseeseeveteecetees 15
3-14. Employee Rental Discounts 2.0.0... cccesessessvececeeessusaresvestvaressesssssersecceceecetespeseteeeeeeecece cc. 15

Section 4 - Leaves Of ADSONCE oe. eecceccecccsceesssssocsceaversssansevavsnesnesustsasstsstsssestssasscssepetseveteeseeeveeeeves. 15
4a}, Military LGV CLs cee cc cc cceccecesseesenessssesnsensnsesevenesvaueateasueavassatsvsseeseatssscseesecte suseesteseevesseee, i)

Section 5 - General Standards of Conquct. ooo. ccecceceseccssesecesssueessevsescsescstassseesevevasvavavecevecusveveveceveces 16

5-1. Workplace Conduct o.oo. gecccesscecegcesegeveseseecreseeeseseeveressveresess sessuceeressvasesDoetuseseceteseesecees Lo i ‘
| gala respond qo EEOC wSindy novly Craateal po hcg
licty Was not fr place Dlunrney my upland
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC-Colorado Page 36 of 39

   
  
 
  

) Logeut ¥ Reports - BLDG MM.

“agateway.a: = 28 AD? TotaSource ¢

   
  

   
     

F,

b eS A
Te AS AER Fe

  

att

£3)

SUES

 

Me

 

ee ak apr h ome ee Ti Sedu? PGT pe Sem
n ‘ "gh f Oyt t at oat
ie
1 syd Ae men ee na
4 383 20 CS ahh
: ‘ .

 

Thank you kindly,

Anneite Ruffin

BLDG Management

3003 E. Third Ave., Suite 201 | Denver, CO 80206
720-636-1693 (Phone) | 303-996-2335 (Fax)
www. bidgapartments.com
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC!Colorado Page 37 of 39

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one),

X_ Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)

X_. Yes (You must attach a copy of the notice of right to sue to this complaint)
i

No

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding rel ief as “F. REQUEST
FOR RELIEF.”

Iam requesting that BLDG Management pay back my yearly salary and any other bonuses that

would have been received while working there to include my benefits. I want it on public record

that BLDG has discriminated against me as I don’t want this to happen to others. I want a letter

of recommendation from BLDG Management so I can try and retain a Regional Manager

position in the future. I would like my job restored. I can work remotely. lis only right to pay for

any medical bills to include depression and anxiety counseling. Also to pay all legal fees and fees
paid to EEOC to get the right to sue letter. i

Lwent a jery a0 well

G. PLAINTIFF’S SIGNATURE :

I declare under penalty of perjury that I am the plaintiff in this action, that: ‘J have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify, to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for animproper ‘
purpose, such as to harass, cause unnecessary delay, or needlessly 1 increasé the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending or modifying

existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 
Case 1:19-cv-02429-DDD-NRN Document1 Filed 08/26/19 USDC Colorado Page 38 of 39

 

(Form Revised December 2017)
Case 1:19-cv-02429-DDD-NRN Document 1 Filed 08/26/19 USDC Colorado Page 39 of 39

“Op signature)
ez ey 7 P40 L

(Date

 

(Form Revised December 2017)
